Title: Notes on the Letter of Christoph Daniel Ebeling, [after 15 October 1795]
From: Jefferson, Thomas
To: 



[after 15 Oct. 1795]

Notes on Professor Ebeling’s letter of July 30. 95.
Professor Ebeling mentioning the persons in America from whom he derives information for his work, it may be useful for him to know how far he may rely on their authority.
President Stiles. An excellent man, of very great learning, but remarkeable for his credulity.


Dr. Willard.
}
All these are men of respectable characters, worthy of confidence as to any facts they may state, and rendered, by their good sense, good judges of them.


Dr. Barton


  Dr. Ramsay


  Dr. Barlow


  Mr. Morse.
}
Good authorities for whatever relates to the Eastern states, and perhaps as far South as the Delaware.


  Mr. Webster.


But South of that, their information is worse than none at all; except as far as they quote good authorities. They both I believe took a single journey through the Southern parts, merely to acquire the right of being considered as eye-witnesses. But to pass once along a public road thro’ a country, and in one direction only, to put up at it’s taverns, and get into conversation with the idle, drunken, individuals who pass their time lounging in these taverns, is not the way to know a country, it’s inhabitants or manners. To generalise a whole nation from these specimens is not the sort of information which Professor Ebeling would wish to compose his work from.



Fenno’s Gazette of the U.S.
}


Webster’s Minerva.


Columbian centinel.


  To form a just judgment of a country from it’s newspapers, the character of these papers should be known, inorder that proper allowances and corrections may be used. This will require a long explanation, without which, these particular papers would give a foreigner a very false view of American affairs.
The people of America, before the revolution-war, being attached to England, had taken up, without examination, the English ideas of the superiority of their constitution over every thing of the kind which ever had been or ever would be tried. The revolution forced them to consider the subject for themselves, and the result was an universal conversion to republicanism. Those who did not come over to this opinion, either left us, and were called Refugees, or staid with us under the name of tories; and some, preferring profit to principle took side with us and floated  with the general tide. Our first federal constitution, or confederation as it was called, was framed in the first moments of our separation from England, in the highest point of our jealousies of independance as to her and as to each other. It formed therefore too weak a band to produce an union of action as to foreign nations. This appeared at once on the establishment of peace, when the pressure of a common enemy, which had hooped us together during the war, was taken away. Congress was found to be quite unable to point the action of the several states to a common object. A general desire therefore took place of amending the federal constitution. This was opposed by some of those who wished for monarchy to wit, the Refugees now returned, the old Tories, and the timid whigs who prefer tranquility to freedom, hoping monarchy might be the remedy if a state of complete anarchy could be brought on. A Convention however being decided on, some of the Monocrats got elected, with a hope of introducing an English constitution. When they found that the great body of the delegates were strongly for adhering to republicanism, and for giving due strength to their government under that form, they then directed their efforts to the assimilation of all the parts of the new government to the English constitution as nearly as was attainable. In this they were not altogether without success; insomuch that the monarchical features of the new constitution produced a violent opposition to it from the most zealous republicans in the several states. For this reason, and because they also thought it carried the principle of a consolidation of the states farther than was requisite for the purpose of producing an union of action as to foreign powers, it is still doubted by some whether a majority of the people of the US. were not against adopting it. However it was carried through all the assemblies of the states, tho’ by very small majorities in the largest states. The inconveniences of an inefficient government, driving the people as is usual, into the opposite extreme, the elections to the first Congress run very much in favor of those who were known to favor a very strong government. Hence the anti-republicans appeared a considerable majority in both houses of Congress. They pressed forward the plan therefore of strengthening all the features of the government which gave it resemblance to an English constitution, of adopting the English forms and principles of administration, and of forming like them a monied interest, by means of a funding system, not calculated to pay the public debt, but to render it perpetual, and to make it an engine in the hands of the Executive branch of government which added to the great patronage it possessed in the disposal of public offices, might enable it to assume by degrees a kingly authority. The biennial period of Congress being too  short to betray to the people, spread over this great continent, this train of things during the first Congress, little change was made in the members to the second. But in the mean time two very distinct parties had formed in Congress: and before the third election, the people in general became apprised of the game which was playing for drawing over them a kind of government which they never had in contemplation. At the 3d. election therefore a decided majority of Republicans were sent to the lower house of Congress; and as information spread still farther among the people after the 4th. election the anti-repùblicans have become a weak minority. But the members of the Senate being changed but once in 6. years, the complection of that body will be much slower in it’s assimilation to that of the people. This will account for the differences which may appear in the proceedings and spirit of the two houses. Still however it is inevitable that the Senate will at length be formed to the republican model of the people, and the two houses of the legislature, once brought to act on the true principles of the Constitution, backed by the people, will be able to defeat the plan of sliding us into monarchy, and to keep the Executive within republican bounds, notwithstanding the immense patronage it possesses in the disposal of public offices, notwithstanding it has been able to draw into this vortex the judiciary branch of the government and by their expectancy of sharing the other offices in the Executive gift to make them auxiliary to the Executive in all it’s views instead of forming a balance between that and the legislature as it was originally intended and notwithstanding the funding phalanx which a respect for public faith must protect, tho it was engaged by false brethren. Two parties then do exist within the US. They embrace respectively the following descriptions of persons.
The Anti-republicans consist of
1. The old refugees and tories.
2. British merchants residing among us, and composing the main body of our merchants
3. American merchants trading on British capital. Another great portion.
4. Speculators and Holders in the banks and public funds.
5. Officers of the federal government with some exceptions.
6. Office-hunters, willing to give up principles for places. A numerous and noisy tribe.
7. Nervous persons, whose languid fibres have more analogy with a passive than active state of things.
The Republican part of our Union comprehends
1. The entire body of landholders throughout the United States

2. The body of labourers, not being landholders, whether in husbandry or the arts
The latter is to the aggregate of the former party probably as 500 to one; but their wealth is not as disproportionate, tho’ it is also greatly superior, and is in truth the foundation of that of their antagonists. Trifling as are the numbers of the Anti-republican party, there are circumstances which give them an appearance of strength and numbers. They all live in cities, together, and can act in a body readily and at all times; they give chief employment to the newspapers, and therefore have most of them under their command. The Agricultural interest is dispersed over a great extent of country, have little means of intercommunication with each other, and feeling their own strength and will, are conscious that a single exertion of these will at any time crush the machinations against their government. As in the commerce of human life, there are commodities adapted to every demand, so there are newspapers adapted to the Antirepublican palate, and others to the Republican. Of the former class are the Columbian Centinel, the Hartford newspaper, Webster’s Minerva, Fenno’s Gazette of the US. Davies’s Richmond paper &c. Of the latter are Adams’s Boston paper, Greenleaf’s of New York, Freneau’s of New Jersey, Bache’s of Philadelphia, Pleasant’s of Virginia &c. Pleasant’s paper comes out twice a week, Greenleaf’s and Freneau’s once a week. Bache’s daily. I do not know how often Adams’s. I shall according to your desire endeavor to get Pleasant’s for you, for 1794. and 95. and will have it forwarded through 96. from time to time to your correspondent at Baltimore.
While on the subject of authorities and information, the following works are recommended to Professor Ebeling.

Minot’s history of the insurrection in Massachusets in 1786. 8vo.
Mazzei. Recherches historiques et politiques sur les E.U. de l’Amerique. 4. vol. 8vo. This is to be had from Paris. The author is an exact man.

The article ‘Etats Unis de l’Amerique’ in the Dictionnaire d’Economie politique et diplomatique, de l’Encyclopedie Methodique. This article occupies about 90. pages, is by De Meusnier, and his materials were worthy of confidence, except so far as they were taken from the Abbe Raynal. Against these effusions of an imagination in delirio it is presumed Professor Ebeling needs not to be put on his guard. The earlier editions of the Abbé Raynal’s work were equally bad as to both South and North America. A gentleman however of perfect information as to South America, undertook to reform that part of the work, and his changes and additions were for the most part adopted by the Abbé in his  latter editions. But the North-American part remains in it’s original state of worthlessness.
